DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 4-20 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Apr. 21, 2022 has been entered and made of record.  In view of Applicant’s amendment for the title, the objection to the specification has been expressly withdrawn.  In view of Applicant’s submission of  replacement sheet of FIGS. 1-4, the objection to the drawings has been expressly withdrawn.  In view of Applicant’s amendment for claim 1, the claim rejections under 35 USC § 112 have been expressly withdrawn.

Allowable Subject Matter
	Claims 1 and 4-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “claim 1 is further amended to include all the limitations of allowable claim 3 and intervening claim 2” (Remarks, p. 10).
Accordingly, the closest known prior art, i.e., Ji et al. (US 2016/0329015 A1, IDS dated Oct. 29, 2021), Huang et al. (US 2017/0032752 A1, IDS dated Feb. 26, 2021), Hung et al. (US 2013/0321372 A1), Ma et al. (US 2016/0372042 A1), Choi et al. (US 2018/0240382 A1), and Xiao (US 2016/0189648 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “the second isolation unit is between the fifth node and the first node and configured to isolate the first node from the fifth node when the level of the first node is changed from the first level further in a direction away from the second level”.
As to claims 4-16 and 19-20, they directly or indirectly depend from claim 1, and are allowable at least for the same reason above.
As to claim 17, it is persuasive that “allowable claim 17 is rewritten in independent form including original claim 1 and 14-16” (Remarks, p. 10).
Accordingly, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the plurality of the pixel circuits are arranged in an array, rows of pixel circuits are divided into a plurality of groups, each of the plurality of groups comprising two adjacent rows of pixel circuits, and gates of light-emitting control transistors in the two rows of pixel circuits of the same group are coupled to an output terminal of shift register of the same stage in the light-emitting control circuit”.
As to claim 18, it depends from claim 17, and is allowable at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 24, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***